Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 21, 2022

                                        No. 04-22-00178-CV

               WEBB CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,
                                   Appellant

                                                 v.

                              Robert MARSHALL and Amy Marshall,
                                          Appellees

                     From the County Court At Law No 1, Webb County, Texas
                               Trial Court No. 2020CVK001053C1
                            Honorable Hugo Martinez, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

      Appellant’s reply brief is due on September 21, 2022. However, the appellant has filed an
unopposed motion requesting an extension of time to file its reply brief. The motion is
GRANTED. The appellant’s reply brief is due on or before October 21, 2022.

       Appellant is advised that counsel’s heavy case load or demanding work schedule is
not an extraordinary circumstance warranting further requests for an extension of time.

           It is so ORDERED September 21, 2022.

                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT